UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
ROCK HILL DIVISION
ELECTRONIC STORAGE DEVICES LOCATED ) MISC. NO.
AT 3700 ARCO CORPORATE DRIVE, SUITE 300 )
CHARLOTTE, NORTH CAROLINA 28273 )
MOTION TO SEAL

The United States of America, by and through its undersigned Assistant United
States Attorney, hereby moves this Court to seal the affidavit in support of the search
warrant. The Court has the inherent authority to seal these documents. See Baltimore
Sun v. Goetz, 886 F. 2d 60 (4th Cir. 1988). The purpose of the Government’s request is
to protect the information contained within these documents and to avoid the disclosure
of the investigation at this time.

Based on the facts in the affidavit, there is reason to believe that disclosure of the
information in that document would seriously jeopardize the investigation, including by
giving targets the opportunity to destroy or tamper with evidence, change patterns of
behavior, flee from prosecution, intimidate cooperating and potential witnesses, and
endanger the safety of law enforcement and other individuals. For these reasons, the
Government submits that the interests in sealing the affidavit outweigh the common-law
public right of access and that sealing is “essential to preserve higher values.” See Media
Gen. Operations, Inc. v. Buchanan, 417 F.3d 424, 429-31 (4th Cir. 2005). The
Government further submits that, by sealing only the affidavit in support of the search
warrant and providing public access to the search warrant, the application in support of

the search warrant, the motion to seal and the sealing order, the denial of access is

narrowly tailored to serve the Government's interests in sealing. /d. at 429.
Based on the foregoing, the Government requests that the affidavit in support of
the search warrant be filed under seal, except that working copies should be made
available to the United States Attorney's Office, the Federal Bureau of Investigation, and

any other law enforcement agency designated by the United States Attorney’s Office.

Respectfully submitted

SHERRI A. LYDON
UNITED STATES ATTORNEY

By: s/John C. Potterfield
John C. Potterfield, ID No. 6472
Assistant United States Attorney
1441 Main Street, Suite 500
Columbia, South Carolina 29201
(803) 929-3000
john.potterfield@usdoj.gov

June 13, 2019
